            Case 3:19-md-02885-MCR-GRJ Document 1837 Filed 07/09/21 Page 1 of 1



                                 United States District Court
                                       CIVIL MINUTES - GENERAL

Case No.: 3:19-md-2885-MCR/GRJ                                                       Date:    July 9, 2021
In Re: 3M Combat Arms Earplug Products Liability Litigation

DOCKET ENTRY: Twentieth Case Management Conference

Attendance of counsel in person and by telephone. U.S. Magistrate Judge Gary Jones present in person and
Special Master Judge David Herndon present by video. Order to follow memorializing the Case Management
Conference.

PRESENT:
 Honorable      M. Casey Rodgers                          Hillary Dang         Susan Simms         Donna Boland
            United States District Judge                  Law Clerk            Deputy Clerk        Court Reporter
 Honorable        Gary R. Jones
           United States Magistrate Judge

APPEARANCES:
Lead Counsel for Plaintiffs:   Bryan Aylstock, Shelley Hutson, Christopher Seeger, Jennifer Hoekstra, Michael
                               Sacchet, and Clayton Clark

Lead Counsel for Defendants: Mark Nomellini, Charles Beall, Barry Fields, Nick Wasdin, Larry Hill, Sierra Elizabeth,
                             Saghar Esfandiarifard, and Ashley Neglia

PROCEEDINGS:

8:42 am    Court in Session - Introduction of Counsel
           Court and counsel address the following agenda items:
           • Early Vetting Subcommittee update (Lanier)
           • Judge Herndon addresses producing records
           • Group B Trial Schedule
                    Blum motion to dismiss (Burns/Beall); Court defers ruling
                    Pretrial schedule for Taylor – September 2021 trial (Hoekstra)
                    Consolidation of 3 plaintiffs for January 2022 trial
           • Status of 8th Circuit Appeals of Remand Orders (Nomellini)
           • Interest on Trial Judgments re: Estes, Hacker, Keefer and Baker (Sacchet/Nomellini)
           • Group C & D Trial Deadlines and Schedules (Hoekstra/Nomellini)
           • Motion to quash deposition of Col. Vietas (Paul/Wasdin)
           • Future trials and discovery
10:12 am   Court in Recess
